MEMORANDUM **
Silvino Toribio Magallanes, his wife Alicia Rodriguez, and their son, Jorge Toribio Rodriguez, natives and citizens of Mexico, petition pro se for review of the Board of Immigration Appeals' (“BIA”) order summarily affirming an immigration judge’s (“IJ”) order denying their application for cancellation of removal. We have jurisdiction pursuant to 8 U.S.C. § 1252. We review constitutional claims de novo, see Torres-Aguilar v. INS, 246 F.3d 1267, 1271 (9th Cir.2001), and we deny the petition for review.
Petitioners contend that they were denied equal protection because they were not allowed to apply for suspension of deportation. That argument is without merit. Congress comported with equal protection when it repealed suspension of deportation for aliens, such as the petitioners, who were placed in removal proceedings on or after April 1, 1997, while permitting aliens placed in deportation before that date to maintain their applications for suspension of deportation. See Vasquez-Zavala v. *883Ashcroft, 324 F.3d 1105, 1108 (9th Cir. 2003); Hernandez-Mezquita v. Ashcroft, 293 F.3d 1161, 1163-65 (9th Cir.2002).
PETITION FOR REVIEW DENIED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir. R. 36-3.